DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (US 10,622,769; hereinafter “Zimmermann”) in view of Pan et al. (US 6,017,248; hereinafter “Pan”) and Jian (US 7,631,134).
Regarding claim 1, Zimmermann teaches a motherboard (115, Fig. 1), comprising: a signal transmitting terminal (circuits terminals on 115, Fig. 1; 202, Fig. 2; 300, Fig. 3; 810, Fig. 8); and a plurality of connectors (116a~116e, Fig. 1), respectively connected to the signal transmitting terminal (as shown in Figs. 2, 3, 8), wherein each of the connectors comprises a connector slot (116a-116e have connector slots since 114a-114c are edge contact), wherein each of the connectors supports a plurality of connection specifications (supports connection specification of 114a-114c, Fig. 1) for being assembled with a detachable module (one of the 112a~112c detachable as shown in Figs. 1, 2), and the detachable module comprises a connecting member (114a~114c, Fig. 1) and an input and output (I/O) port (port at 117a~117c, Fig. 1; various ports in 112 in Fig. 2; 869, 879, 868 in Fig. 8).
Zimmermann does not teach pin number of the connecting member is smaller than pin number of the connector slot of each of the connectors. However, Pan teaches pin number of connecting member (10, 10’, 10”, Figs. 2(A)-2(C)) is smaller than pin number of a connector slot of a connector (see 14 in Figs. 3(A), 3(B); note 14 have full rows of pins while 10, 10’, 10” has smaller number of pins due to notches 12, 12’, 12”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pin number of the connecting member is smaller than pin number of the connector slot of each of the connectors in Zimmermann, as taught by Pan, in order to allow different types (different pin number) of detachable modules to be connected to the same connector slot to increase compatibility.
Zimmermann does not explicitly teach the connecting member is a golden finger connecting member. However, Jian teaches a connecting member that is a golden finger connecting member (41, 42, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting member is a golden finger connecting member in Zimmermann in view of Pan, as taught by Jian, in order to enhance signal transmission with the motherboard by using gold as connection.
Regarding claim 2, Zimmermann in view of Pan and Jian teaches the motherboard according to claim 1, and Zimmermann further teaches wherein the I/O port is a Universal Serial Bus (USB) I/O port, a Local Area Network (LAN) I/O port, a Wireless Fidelity (WiFi) I/O port, or an audio signal I/O port (col. 4, ln. 60~ col. 5, ln. 24: “…universal serial bus… Local Area Network…Wi-Fi wireless…”).
Regarding claim 5, Zimmermann in view of Pan and Jian teaches the motherboard according to claim 1, and Zimmermann further teaches wherein the connectors are next generation form factor (NGFF) connectors (col. 5, lns. 55-64: “…The communication card modules 112a-112c may include the necessary logic for functioning according to a respective standard specification, such as the M.2 (or Next Generation Form Factor)…”).
Regarding claim 6, Zimmermann teaches a detachable module (112a~112c detachable as shown in Figs. 1, 2), configured to be assembled at a motherboard (115, Fig. 1), the motherboard comprises a signal transmitting terminal (circuit terminals on 115, Fig. 1; 202, Fig. 2; 300, Fig. 3; 810, Fig. 8) and a plurality of connectors (116a~116e, Fig. 1), the connectors are connected to the signal transmitting terminal (as shown in Figs. 2, 3, 8), and each of the connectors supports a plurality of connection specifications (supports connection specification of 114a-114c, Fig. 1) for being assembled with the detachable module (see note below regarding preamble), the detachable module comprising: a connecting member (114a~114c, Fig. 1); and an I/O port (port at 117a~117c, Fig. 1; various ports in 112 in Fig. 2; 869, 879, 868 in Fig. 8), and wherein each of the connectors comprises a connector slot (116a-116e have connector slots since 114a-114c are edge contact).
Zimmermann does not teach pin number of the connecting member is smaller than pin number of the connector slot of each of the connectors. However, Pan teaches pin number of connecting member (10, 10’, 10”, Figs. 2(A)-2(C)) is smaller than pin number of a connector slot of a connector (see 14 in Figs. 3(A), 3(B); note 14 have full rows of pins while 10, 10’, 10” has smaller number of pins due to notches 12, 12’, 12”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pin number of the connecting member is smaller than pin number of the connector slot of each of the connectors in Zimmermann, as taught by Pan, in order to allow different types (different pin number) of detachable modules to be connected to the same connector slot to increase compatibility.
Zimmermann does not explicitly teach the connecting member is a golden finger connecting member. However, Jian teaches a connecting member that is a golden finger connecting member (41, 42, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting member is a golden finger connecting member in Zimmermann in view of Pan, as taught by Jian, in order to enhance signal transmission with the motherboard by using gold as connection.
Note that the recitation “A detachable module, configured to be assembled at a motherboard, the motherboard comprises a signal transmitting terminal and a plurality of connectors, the connectors are connected to the signal transmitting terminal, and each of the connectors supports a plurality of connection specifications for assembling a detachable module being assembled with the detachable module” has not been given patentable weight because it has been held that a preamble is denied the effect of the limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 7, Zimmermann in view of Pan and Jian teaches the detachable module according to claim 6, and Zimmermann further teaches wherein the I/O port includes a USB I/O port, a LAN I/O port, a WiFi I/O port, or an audio signal I/O port (col. 4, ln. 60~ col. 5, ln. 24: “…universal serial bus… Local Area Network…Wi-Fi wireless…”).
Regarding claim 10, Zimmermann in view of Pan and Jian teaches the detachable module according to claim 6, and Zimmermann further teaches wherein the connectors are NGFF connectors (col. 5, lns. 55-64: “…The communication card modules 112a-112c may include the necessary logic for functioning according to a respective standard specification, such as the M.2 (or Next Generation Form Factor)…”).

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann in view of Pan, Jian, and further in view of Wu (US 2015/0212961).
	Regarding claim 3, Zimmermann in view of Pan and Jian teaches the motherboard according to claim 2. Zimmerman does not explicitly teach wherein the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal. However, Wu teaches a signal transmitting terminal (from 220, Fig. 6) is configured to transmit an original signal to the connectors (222, Fig. 6), and the original signal is a USB signal or a PCIe signal ([0027]: “…The PCIe signal transmitting from the motherboard 220 to the USB host adapter 240 is converted into a signal using a USB communication standard by the USB host adapter 240.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal in Zimmermann in view of Pan and Jian, as taught by Wu, in order to conform to a common standard motherboard interface for connection.
Regarding claim 4, Zimmermann in view of Pan, Jian and Wu teaches the motherboard according to claim 3. Zimmerman does not teach wherein each of the at least two detachable modules includes a signal converter configured to convert the original signal to a specific specification signal for the I/O port. However, Wu further teaches a detachable module (240 detachable from motherboard 220, Fig. 6) a signal converter (243, Fig. 6) configured to convert the original signal to a specific specification signal for an I/O port (241, 264, Fig. 6; [0028]: “…PCIe packet switch chip 243 of the USB host adapter 240 is used to convert a PCIe signal into a USB signal….”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each of the at least two detachable modules includes a signal converter configured to convert the original signal to a specific specification signal for the I/O port in Zimmermann in view of Pan, Jian and Wu, as taught by Wu, in order to convert signal that conform to the I/O port.
Regarding claim 8, Zimmermann in view of Pan and Jian teaches the detachable module according to claim 7. Zimmermann does not explicitly teach wherein the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal. However, Wu teaches a signal transmitting terminal (from 220, Fig. 6) is configured to transmit an original signal to the connectors (222, Fig. 6), and the original signal is a USB signal or a PCIe signal ([0027]: “…The PCIe signal transmitting from the motherboard 220 to the USB host adapter 240 is converted into a signal using a USB communication standard by the USB host adapter 240.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the signal transmitting terminal is configured to transmit an original signal to the connectors, and the original signal is a USB signal or a PCIe signal in Zimmermann in view of Pan and Jian, as taught by Wu, in order to conform to a common standard motherboard interface for connection.
Regarding claim 9, Zimmermann in view of Pan, Jian and Wu teaches the detachable module according to claim 8. Zimmermann does not teach wherein the detachable module includes a signal converter configured to convert the original signal to a specific specification signal. However, Wu further teaches a detachable module (240 detachable from motherboard 220, Fig. 6) a signal converter (243, Fig. 6) configured to convert the original signal to a specific specification signal ([0028]: “…PCIe packet switch chip 243 of the USB host adapter 240 is used to convert a PCIe signal into a USB signal….”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detachable module includes a signal converter configured to convert the original signal to a specific specification signal in Zimmermann in view of Pan, Jian and Wu, as taught by Wu, in order to convert signal that conform to a specific I/O port.

Response to Arguments
Applicant's arguments with respect to claims 1-10 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841